J-S32045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 BRANDON LEE HUMPHREY                  :
                                       :
                   Appellant           :   No. 162 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0010147-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 BRANDON HUMPHREY                      :
                                       :
                   Appellant           :   No. 163 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0010215-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 BRANDON HUMPHREY                      :
                                       :
                   Appellant           :   No. 164 WDA 2021
J-S32045-21



          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0000762-2019


 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 BRANDON HUMPHREY                       :
                                        :
                   Appellant            :   No. 165 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0009943-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 BRANDON HUMPHREY                       :
                                        :
                   Appellant            :   No. 166 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0010568-2019




                                  -2-
J-S32045-21


 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 BRANDON LEE HUMPHREY                   :
                                        :
                   Appellant            :   No. 167 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0009884-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 BRANDON HUMPHREY                       :
                                        :
                   Appellant            :   No. 168 WDA 2021

          Appeal from the PCRA Order Entered January 19, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0010214-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 BRANDON LEE HUMPHREY                   :
                                        :
                   Appellant            :   No. 169 WDA 2021




                                  -3-
J-S32045-21



             Appeal from the PCRA Order Entered January 19, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000237-2019

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    BRANDON HUMPHREY                             :
                                                 :
                       Appellant                 :   No. 170 WDA 2021

             Appeal from the PCRA Order Entered January 19, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0009813-2019

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    BRANDON HUMPHREY                             :
                                                 :
                       Appellant                 :   No. 219 WDA 2021

             Appeal from the PCRA Order Entered January 19, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0009942-2019

BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED: DECEMBER 7, 2021

        Brandon Humphrey (“Humphrey”) appeals from the Orders denying his

Petitions for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

                                           -4-
J-S32045-21


      In its Opinion, the PCRA court summarized the history underlying the

instant appeal, as follows:

             [] Humphrey appeared before [the trial court] on February
      14, 2020[,] and entered into a negotiated guilty plea at 10
      cases[:] 2019-00237 [(“No. 237”)]; 2019-00762 [(“No. 762”)];
      2019-09942 [(“No. 9942”)]; 2019-09943 [(“No. 9943”)]; 2019-
      09813 [(“No. 9813”)]; 2019-09884 [(“No. 9884”)]; 2019-10568
      [(“No. 10568”)]; 2019-10147 [(“No. 10147”)]; 2019-10214
      [(“No. 10214”)]; and 2019-10215 [(“No. 10215”)]. Following a
      lengthy and full, written and oral colloquy, [the trial court]
      accepted [Humphrey’s] plea agreement[,] finding that it was
      voluntarily, knowingly[,] and intelligently made. [Humphrey] pled
      guilty to the 10 [c]ases as follows:

      [No. 762: Humphrey] pled guilty to Count 2, Carrying a Firearm
      Without a License[, see 18 Pa.C.S.A. § 6106(a)(1)]; Count 3:
      Persons Not to Possess a Firearm[, see id. § 6105(a)(1)]; Count
      4: Possession of a Controlled Substance[, see 35 P.S. § 780-
      113(a)(16)]; and the Commonwealth withdrew the remaining
      counts.

      [No. 9884: Humphrey] pled guilty to Count 2: Receiving Stolen
      Property, [see 18 Pa.C.S.A. § 3925(a)]; and the Commonwealth
      withdrew the remaining counts.

      [No. 9943: Humphrey] entered into a general plea at one count
      of Escape[, see id., § 5121(a)].

      [No. 10215: Humphrey] pled guilty to Count 2: Receiving Stolen
      Property, and the Commonwealth withdrew the remaining counts.

      [No. 9942: Humphrey] pled guilty to Count 2: Access Device
      Fraud[, see id. § 4106(a)(1)]; and the Commonwealth withdrew
      the remaining counts.

      [No. 9813: Humphrey] pled guilty to Count 3: Theft by Unlawful
      Taking-Movable Property[, see id. § 3921(a)]; and the
      Commonwealth withdrew the remaining counts.

      [No. 10214: Humphrey] pled guilty to Count 1: Access Device
      Fraud; and the Commonwealth withdrew the remaining counts.


                                    -5-
J-S32045-21


     [No. 10568: Humphrey] pled guilty to Count 1: Access Device
     Fraud; and the Commonwealth withdrew the remaining counts.

     [No. 10147: Humphrey] pled guilty to Count 2: Theft By
     Unlawful Taking-Movable Property; and the Commonwealth
     withdrew the remaining counts.

     [No. 237: Humphrey] pled guilty to Count 3: Access Device
     Fraud; and the Commonwealth withdrew the remaining counts.

           There was no negotiated plea agreement with respect to the
     sentence at [No. 762]. However, the Commonwealth requested
     that all other sentences be imposed concurrently to the sentence
     imposed [at No. 762].            During the sentencing hearing,
     [Humphrey’s] plea attorney[, Adam Reynolds, Esquire (“Attorney
     Reynolds”),] requested that [Humphrey] be sentenced to 2-4
     years with permission to enroll in Motivation[al] Boot Camp.
     Additionally,     Attorney     Reynolds     requested  that    the
     Commonwealth waive a juvenile adjudication for robbery, as it is
     a disqualifier for the Motivation[al] Boot Camp program, which the
     Commonwealth and [trial court] agreed to do. [The trial court
     sentenced Humphrey to a prison term of 2-4 years for his
     conviction at No. 762. The trial court imposed prison terms of 2-
     4 years at each of the remaining case numbers.]

                              *      *      *

            [The trial court] ordered that all sentences run concurrent
     to each other and included credit for time served. [Humphrey]
     received an aggregate sentence of two (2) to four (4) years of
     imprisonment, which is a sentence that makes him statutorily
     eligible for Motivation[al] Boot Camp. Furthermore, the [trial
     court] gave [Humphrey] permission to participate in
     Motivation[al] Boot Camp.

            [Humphrey] filed no [p]ost-[s]entencing [m]otions and no
     [d]irect [a]ppeal. On July 21, 2020, [Humphrey] filed a pro se
     PCRA Petition[s,] and PCRA [c]ounsel was appointed on August
     11, 2020. On November 11, 2020, [Humphrey] filed his Amended
     PCRA Petition. On December 18, 2020, the Commonwealth filed
     [its] Answer to [Humphrey’s] PCRA Petition. On December 28,
     2020, the [PCRA court] filed a [Pa.R.Crim.P. 907] Notice of Intent
     to Dismiss [Humphrey’s] PCRA Petition. On December 30, 2020,
     [Humphrey] filed Objections to [the] Notice to Dismiss, and on[]

                                   -6-
J-S32045-21


      January 19, 2021, [the PCRA court] dismissed [Humphrey’s] PCRA
      Petition. [Humphrey] filed [timely Notices of Appeal at each
      docket number,] and on February 11, 2021, [Humphrey] filed his
      Concise Statement[s] of Matters Complained of on Appeal. [See
      Pa.R.A.P. 1925(b).]

PCRA Court Opinion, 4/27/21, at 1-4 (emphasis in original, bulleted

designations omitted). On May 5, 2015, this Court consolidated Humphrey’s

appeals for review.

      On appeal, Humphrey presents the following claims for our review:

      I.       [Whether] the PCRA court erred in dismissing the Petition[,]
               where trial counsel was ineffective for advising Humphrey
               to enter a guilty plea and suggesting he would receive Boot
               Camp, when the escape charge automatically disqualified
               him from Boot Camp, thereby rendering the guilty plea
               invalid and establishing post-sentence manifest injustice to
               permit Humphrey to withdraw his plea[?]

      II.      [Whether] the PCRA court erred in dismissing the Petition[,]
               where trial counsel was ineffective for failing to file post-
               sentence motions and/or a direct appeal to modify the
               sentence, where the sentence imposed was unreasonably
               harsh and lengthy[?]

Brief for Appellant at 6 (some capitalization altered).

      We review an order denying PCRA relief to determine whether the record

supports the PCRA court’s findings of fact, and whether its decision is free of

legal error.    Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015). We

view the evidence of record in a light most favorable to the prevailing

party. Id. The PCRA court’s credibility determinations, when supported by

the record, are binding on this Court. Id. We review the PCRA court’s legal

conclusions de novo. Id. We further observe that this Court may affirm a


                                        -7-
J-S32045-21


valid    judgment    or   order   for   any   reason    appearing     of   record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019)

        Humphrey first claims that his plea counsel rendered ineffective

assistance by advising him to plead guilty, “and suggesting he would receive

Boot Camp[,]” when his escape charge disqualified him from Boot Camp. Brief

for Appellant at 18. Humphrey claims that his disqualification from Boot Camp

rendered his guilty plea invalid, thereby establishing the manifest injustice

necessary for him to withdraw his plea. Id. Humphrey argues that,

        [w]here [he] was very focused on receiving Boot Camp and
        proceeded to enter a guilty plea to 10 cases believing he would be
        eligible for Boot Camp, there is absolutely no reasonable basis for
        trial counsel’s incorrect advice that he would be eligible for Boot
        Camp without revealing to Humphrey that the [Department of
        Corrections (“DOC”)] has their own requirements and determines
        who will be admitted into the program….

Id. at 19. According to Humphrey, he suffered prejudice by relying on his

counsel’s advice. Id. at 19-20. Humphrey further points out that the trial

court did not mention the role of the DOC in its colloquy. Id. at 22. Humphrey

states that his plea counsel admitted to advising Humphrey that he would be

eligible for Boot Camp, but did not discuss other factors that the DOC would

consider in determining Humphrey’s eligibility.      Id. at 23.     Consequently,

Humphrey asks that this Court reverse the PCRA court’s Order, and remand

so that he may withdraw his guilty plea. Id. at 24.

        To establish a claim of ineffective assistance of counsel, a defendant

“must show, by a preponderance of the evidence, ineffective assistance of


                                        -8-
J-S32045-21


counsel which, in the circumstances of the particular case, so undermined the

truth-determining process that no reliable adjudication of guilt or innocence

could have taken place.” Commonwealth v. Turetsky, 925 A.2d 876, 880

(Pa. Super. 2007) (citation omitted). The burden is on the defendant to prove

all three of the following prongs:     “(1) the underlying claim is of arguable

merit; (2) that counsel had no reasonable strategic basis for his or her action

or inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different.” Id. (citation omitted); see also Commonwealth v. Daniels, 963

A.2d 409, 419 (Pa. 2009) (recognizing that “[a] failure to satisfy any prong of

the ineffectiveness test requires rejection of the claim of ineffectiveness.”

(citation omitted)).

      This Court has explained that,

      [i]n order for a guilty plea to be constitutionally valid, the guilty
      plea colloquy must affirmatively show that the defendant
      understood what the plea connoted and its consequences. This
      determination is to be made by examining the totality of the
      circumstances surrounding the entry of the plea. Thus, even
      though there is an omission or defect in the guilty plea colloquy,
      a plea of guilty will not be deemed invalid if the circumstances
      surrounding the entry of the plea disclose that the defendant had
      a full understanding of the nature and consequences of his plea
      and that he knowingly and voluntarily decided to enter the plea.

Commonwealth. v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011)

(citation omitted). However,

      a defendant may not challenge his guilty plea by asserting that he
      lied while under oath, even if he avers that counsel induced the
      lies. A person who elects to plead guilty is bound by the

                                       -9-
J-S32045-21


      statements he makes in open court while under oath and may not
      later assert grounds for withdrawing the plea which contradict the
      statements he made at his plea colloquy …. [A] defendant who
      elects to plead guilty has a duty to answer questions truthfully.

Id.

      “A defendant is permitted to withdraw his guilty plea under the PCRA if

ineffective assistance of counsel caused the defendant to enter an involuntary

plea of guilt.” Commonwealth v. Kersteter, 877 A.2d 466, 467 (Pa. Super.

2005).   If plea counsel misapprehends the consequences of a plea and

therefore misleads    the   client, counsel   renders   ineffective   assistance.

Commonwealth v. Barndt, 74 A.3d 185, 196 (Pa. Super. 2013).

      In its Opinion, the PCRA court concluded that Humphrey’s claim lacks

arguable merit, because Humphrey’s sentences made him statutorily eligible

for Motivational Boot Camp. See PCRA Court Opinion, 4/27/21, at 8. In so

holding, the PCRA court quoted and applied this Court’s decision in

Commonwealth v. Johnson, 868 A.2d 1278 (Pa. Super. 2005). See PCRA

Court Opinion, 4/27/21, at 8.        In Johnson, this Court rejected an

ineffectiveness   claim   based   upon   a    defendant’s   disqualification   for

Motivational Boot Camp:

      The Motivational Boot Camp Act provides, inter alia, that the
      sentencing judge, in selecting inmates who are eligible for
      participation in this “alternative method” of incarceration “shall
      have the discretion to exclude a defendant from eligibility if the
      judge determines that the defendant would be inappropriate for
      placement in a motivational boot camp.” 61 P.S. § 1124(b).
      Here, the sentencing judge found [the defendant] to be eligible
      for placement in Boot Camp. … If an inmate is deemed eligible
      by a judge, however, the inmate must still be approved by the

                                    - 10 -
J-S32045-21


      “motivational boot camp selection committee” before he will be
      permitted to participate in the program. 61 P.S. § 1126(b). Thus,
      the Motivational Boot Camp Act makes clear that, after a common
      pleas court judge rules a defendant eligible for the Boot Camp
      program, it is within the Boot Camp Committee’s discretion to
      accept or reject a defendant for the Boot Camp Program. See 61
      P.S. § 1126(b). Ultimately, [the defendant] was not placed in the
      Boot Camp program, but neither [defendant’s] plea counsel nor
      the sentencing judge could have anticipated that decision. [The
      defendant’s] plea counsel did not, therefore, render ineffective
      assistance in advising Appellant concerning his eligibility for Boot
      Camp under the Boot Camp Act.

Id. at 1282 (some citations omitted). Unlike in Humphrey, our review of the

record discloses that, in the instant case, eligibility for Motivational Boot Camp

was not a part of Humphrey’s plea agreement.

      At the guilty plea hearing, the Commonwealth expressly agreed to run

all sentences at all docket numbers concurrent to each other, as part of

Humphrey’s plea agreement.           N.T., 2/14/20, at 5.         However, the

Commonwealth indicated that, in exchange for Humphrey’s guilty plea to the

firearms offense at No. 762, “the Commonwealth would move to withdraw the

remaining counts with sentencing left up to this Honorable Court.” Id.

at 3 (emphasis added). After the Commonwealth set forth, on the record, the

plea agreement with respect to the offenses at the remaining docket numbers,

the prosecutor stated the following:

            [The Commonwealth:] … Your Honor, all of them, except
      for that very first case, the Commonwealth would agree to run all
      of these sentences concurrently to that sentence.

            THE COURT: Run that by me one more time.




                                       - 11 -
J-S32045-21


            [The Commonwealth:] … [T]he sentence was left up to the
      [c]ourt on that very first count with the gun charge.

           THE COURT: Okay. That’s at [No.] 762[,] correct?

           [The Commonwealth:] Yes. And then we would agree to
      have any other sentence run concurrently with that.

           THE COURT:       So you want the gun charge to run
      consecutively?

             [The Commonwealth:] No. Just whatever you sentence and
      then run everything with it. We don’t – we just want them to run
      all together, but we can’t agree to a sentence on that one
      charge. Does that make sense?

      ….

           THE COURT: … All right. [Attorney Reynolds], is that your
      understanding of the plea agreements at all these cases?

           [Attorney Reynolds:] Yes, Your Honor, it surely is.

Id. at 5-6 (emphasis added).

      During the plea colloquy, Humphrey acknowledged that Attorney

Reynolds? had reviewed all of the charges, and the maximum and minimum

penalties associated with the charges to which he tendered his guilty plea.

Id. at 8. As part of his plea colloquy, Humphrey was asked whether “anyone

promised you anything in return for all these guilty pleas, other than the

Commonwealth of Pennsylvania?” Id. at 15. Humphrey responded, “No, sir.”

Id.

      Following the acceptance of the plea, Humphrey waived his right to a

presentence investigation, and proceeded immediately to sentencing. Id. At




                                   - 12 -
J-S32045-21


sentencing, Attorney Reynolds addressed the trial court, in relevant part, as

follows:

      [Attorney Reynolds:] ... Your Honor, [Humphrey] has taken
      responsibility for his actions that brought him here today. Your
      Honor, he has never been incarcerated before this incident for any
      length of time.

             I would ask for you to consider giving him the
      opportunity to perform [Motivational] Boot Camp. I would
      ask for two to four years with a Boot Camp recommendation. He
      does have a juvenile adjudication for a robbery. That should not
      be a disqualifier because it was an adjudication and not a
      conviction. However, I would ask the Commonwealth and the
      district attorney … and this Honorable Court that if that were to
      be a disqualifier, that that disqualification would be waived for the
      purpose of this Boot Camp.

Id. at 17 (emphasis added). The Commonwealth and the trial court did not

object to waiver of the adjudication.     Id. at 18.    Further, the trial court

subsequently complied with Attorney Reynolds’s request not to impose a

sentence for Humphrey’s conviction of Access Device Fraud, as a sentence on

that charge would render Humphrey statutorily ineligible for Motivational Boot

Camp. Id. at 23.

      Thus, the record does not support Humphrey’s claim that counsel’s

alleged misunderstanding or misrepresentation regarding Motivational Boot

Camp eligibility caused Humphrey to tender an unknowing or involuntary plea.

See, contra, Kersteter, 877 A.2d at 470 (wherein a defendant obtained

collateral relief where he was promised boot camp under the express terms of

a plea agreement and then did not receive it). The guilty plea colloquy made

it clear that the parties had no agreement regarding Motivational Boot Camp

                                     - 13 -
J-S32045-21


eligibility as part of Humphrey’s plea deal. In fact, the colloquy confirmed that

the parties had no agreement regarding Humphrey’s sentence for his

convictions at No. 762. See N.T., 2/14/20, at 5-6. In addition, Humphrey

denied under oath being promised anything in exchange for his plea. Id. at

15. As such, we cannot conclude that there is arguable merit to Humphrey’s

ineffectiveness claim regarding his Motivational Boot Camp eligibility. See

Daniels, 963 A.2d at 419 (recognizing that “[a] failure to satisfy any prong

of the ineffectiveness test requires rejection of the claim of ineffectiveness.”

(citation omitted)). Consequently, Humphrey’s first claim fails.

      In his second claim, Humphrey argues that the PCRA court improperly

dismissed his Petition, where counsel had rendered ineffective assistance by

failing to preserve a challenge to the discretionary aspects of his sentence.

Brief for Appellant at 26.   Our Court has held that claims implicating the

discretionary aspects of sentencing, raised in the context of an ineffectiveness

claim, are cognizable under the PCRA. Commonwealth v. Whitmore, 860

A.2d 1032, 1036 (Pa. Super. 2004), reversed in part on other grounds,

912 A.2d 827 (Pa. 2006) (stating that “a claim that counsel was ineffective

for failing to perfect a challenge to the discretionary aspects of sentencing is

cognizable under the PCRA.” (citations omitted)); Commonwealth v.

Watson, 835 A.2d 786, 801 (Pa. Super. 2003) (explaining that “a claim

regarding the discretionary aspects of [the defendant’s] sentence, raised in




                                     - 14 -
J-S32045-21


the context of an ineffectiveness claim, would be cognizable under the

PCRA[.]”).

      “A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right.” Commonwealth v. Grays,

167 A.3d 793, 815 (Pa. Super. 2017). “An appellant must satisfy a four-part

test to invoke this Court’s jurisdiction when challenging the discretionary

aspects of a sentence.” Id. We conduct this four-part test to determine

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see [Pa.R.Crim.P. 720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A.
      § 9781(b).

Grays, 167 A.3d at 815-16 (citation omitted).

      A discretionary aspects of sentencing claim must be preserved either at

sentencing     or   in   a   post-sentence     motion   before   the   trial   court.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).     With respect to a claim of ineffective assistance of counsel

regarding the failure to file post-sentence motions, our Supreme Court has

concluded that “counsel’s failure to file post-sentence motions [does] not fall

within the narrow ambit of ineffectiveness claims requiring no finding of

prejudice.”    Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super.

2011). Thus, in order to obtain relief on his ineffectiveness claim, an appellant




                                      - 15 -
J-S32045-21


must demonstrate that his sentence was excessive such that counsel may be

deemed ineffective in failing to file the post-sentence motion. Id.

        Humphrey has included the required Pa.R.A.P. 2119(f) Statement in his

brief. Accordingly, we next determine whether Humphrey has presented a

substantial question that his sentence is not appropriate under the Sentencing

Code.     See Grays, supra.    “An appellant making an excessiveness claim

raises a substantial question when he sufficiently articulates the manner in

which the sentence violates either a specific provision of the sentencing

scheme set forth in the Sentencing Code[,] or a particular fundamental norm

underlying the sentencing process.”       Commonwealth v. Raven, 97 A.3d

1244, 1253 (Pa. Super. 2014) (internal citations omitted).

        In his Rule 2119(f) Statement, Humphreys asserts that the trial court

imposed a sentence of total confinement, which was “unduly excessive and

harsh.”    Brief for Appellant at 9.   According to Humphrey, the trial court

improperly focused solely on the seriousness of the crime, without

consideration of “his unique circumstances and rehabilitative needs.”       Id.

Humphrey further asserts that the trial court improperly imposed a sentence

of total confinement, without the benefit of a presentence investigation report.

Id.

        A substantial question exists where there is an allegation that the

sentencing court failed to consider the factors set forth in 42 Pa.C.S.A.

§ 9721(b), which includes a consideration of the defendant’s rehabilitative


                                       - 16 -
J-S32045-21


needs. See Commonwealth v. Serrano, 150 A.3d 470, 473 (Pa. Super.

2016) (finding a substantial question where the appellant claimed the trial

court failed to consider his individualized needs); Commonwealth v.

Coulverson, 34 A.3d 135, 143 (Pa. Super. 2011) (finding a substantial

question where the appellant argued the trial court focused on the seriousness

of the offense, did not consider his rehabilitative needs, and evinced a “fixed

purpose of keeping [the appellant] in jail for his life”). Thus, Humphrey has

presented a substantial question for our review. See id. Accordingly, we will

consider his discretionary aspects of sentencing challenge, in the context of

his ineffectiveness claim.

      Humphrey asserts that his sentence is excessive because it was

intended to make him eligible for the Motivational Boot Camp Program. Brief

for Appellant at 31. Humphrey argues that, because his escape conviction

disqualified him for Motivational Boot Camp, his state sentence of two to four

years is excessive.   Id.    Humphrey further argues that his sentence was

manifestly unreasonable, because he had spared the Commonwealth “the task

of putting forth evidence and establishing their cases[,] because he accepted

responsibility for his actions.” Id. at 32. Humphrey also asserts that the trial

court improperly failed to consider his drug addiction and mental health

disorders. Id. Finally, Humphrey argues that the trial court improperly based

its sentence on the seriousness of the underlying offense. Id. at 33.




                                     - 17 -
J-S32045-21


         Contrary to Humphrey’s claim, our review of the record discloses that

the trial court considered Humphrey’s mental health disorders, his unique

circumstances and rehabilitative needs when imposing its sentence. See N.T.,

2/14/20, at 15-17 (wherein at the sentencing hearing, Attorney Reynolds

detailed Humphrey’s drug addiction and mental disorders), 21 (wherein the

trial court imposed no further penalty at No. 9943, to allow Humphrey to be

statutorily eligible for Motivational Boot Camp). Further, our review discloses

that the trial court imposed the sentence requested by his counsel. See id.

at 20 (wherein the trial court sentenced Humphrey in accordance with the

request of his counsel).

         Regarding Humphrey’s claim that the trial court sentenced him without

the benefit of a presentence investigation report, we observe that the trial

court proceeded immediately to sentencing, at Humphrey’s request. See id.

at 15.

         Our review also discloses that the record reflects no agreement or

understanding by the Commonwealth or Humphrey regarding the length of

Humphrey’s sentences, only that all sentences would run concurrent to his

sentence at No. 762. See N.T., 2/14/20, at 5-6 (wherein the Commonwealth

stated on the record that the parties could reach no agreement as to the

sentence at No. 762, only that all other sentences would be imposed

concurrent to that sentence).     At No. 762, for his conviction of carrying a

firearm without a license, the trial court imposed a sentence of 24-48 months,


                                     - 18 -
J-S32045-21


which is below the standard guidelines range of 42 to 84 months for that

offense. “[W]here a sentence is within the standard range of the guidelines,

Pennsylvania law views the sentence as appropriate under the Sentencing

Code.” Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010)

(citation omitted).    All other sentences were imposed concurrently with

Humphrey’s sentence at No. 762. Thus, Humphrey’s challenge to his sentence

as excessive lacks merit.

     Because there is no arguable merit to Humphrey’s underlying sentencing

challenge, his claim of ineffective assistance of counsel claim fails.   See

Turetsky, 925 A.2d at 880; see also Daniels, 963 A.2d at 419. We therefore

affirm the Order of the PCRA court.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2021




                                      - 19 -